SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

84
CA 13-01106
PRESENT: CENTRA, J.P., FAHEY, LINDLEY, SCONIERS, AND WHALEN, JJ.


IN THE MATTER OF ARBITRATION BETWEEN MONROE
COUNTY DEPUTY SHERIFFS’ ASSOCIATION, INC.,
PETITIONER-APPELLANT,

                    AND                           MEMORANDUM AND ORDER

MONROE COUNTY AND MONROE COUNTY SHERIFF,
RESPONDENTS-RESPONDENTS.


TREVETT CRISTO SALZER & ANDOLINA, P.C., ROCHESTER (DANIEL P. DEBOLT OF
COUNSEL), FOR PETITIONER-APPELLANT.

MERIDETH H. SMITH, COUNTY ATTORNEY, ROCHESTER (MALLORIE C. RULISON OF
COUNSEL), FOR RESPONDENTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Monroe County (Ann
Marie Taddeo, J.), entered December 11, 2012 in a proceeding pursuant
to CPLR article 75. The order denied the petition and confirmed the
arbitration award.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Petitioner, the bargaining representative for
certain Deputy Sheriffs employed by respondents, commenced this
proceeding to vacate an arbitration award denying a grievance filed by
petitioner on behalf of five of its members. Those five Deputy
Sheriffs were scheduled to work on July 4, 2011 and they each
requested and were granted the day off without being required to use
vacation leave or compensatory time. The collective bargaining
agreement (CBA) then in effect provided that Independence Day was a
paid holiday and that “[a]ll employees shall be entitled to holiday
pay.” In addition, the five Deputy Sheriffs qualified, by virtue of
their employment and military service, for the benefit extended by
Military Law § 249, which provides in pertinent part that employees so
qualified “shall, in so far as practicable, be entitled to absent
[themselves] from [their] duties or service, with pay, on July fourth
of each year” without “any loss or diminution of vacation or holiday
privilege.” Respondents ultimately paid the five employees eight
hours of holiday pay without loss of vacation leave or compensatory
time. Petitioner thereafter filed a grievance alleging that
respondents violated the CBA when they failed to pay the Deputy
Sheriffs for their regular shifts on July 4, 2011, i.e., for an
additional 7.5 hours. The grievance was denied at each step
                                 -2-                            84
                                                         CA 13-01106

contemplated by the CBA, including arbitration. The arbitrator
concluded, inter alia, that neither the CBA nor Military Law § 249
required respondents to pay the five Deputy Sheriffs in the manner
sought by petitioner.

     We conclude that Supreme Court properly denied the petition and
confirmed the arbitration award. Contrary to petitioner’s
contentions, the arbitrator did not exceed any limitation of his power
in denying the grievance (see Matter of New York City Tr. Auth. v
Transport Workers Union of Am., Local 100, 14 NY3d 119, 123-124;
Rochester City Sch. Dist. v Rochester Teachers Assn., 41 NY2d 578,
583), nor is his construction of the CBA totally irrational (see
Rochester City Sch. Dist., 41 NY2d at 583; cf. Matter of Albany County
Sheriffs Local 775 of N.Y. State Law Enforcement Officers Union, Dist.
Council 82, AFSCME, AFL-CIO [County of Albany], 27 AD3d 979, 980). In
addition, there is no basis for vacating the award as violative of
public policy (see generally Matter of New York City Tr. Auth. v
Transport Workers Union of Am. Local 100, AFL-CIO, 99 NY2d 1, 6-7).
Contrary to petitioner’s contention, the award does not, on its face,
violate the public policy embodied in Military Law § 249, and the
court properly declined to vacate the award on that ground (see Matter
of Sprinzen [Nomberg], 46 NY2d 623, 631; see also Matter of Brady v
Kelley, 51 AD2d 797, 797-798).




Entered:   February 7, 2014                     Frances E. Cafarell
                                                Clerk of the Court